Citation Nr: 0904216	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-31 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a recurrent low back strain with thoracolumbar degenerative 
disc disease prior to September 18, 2008.

2.  Entitlement to an evaluation in excess of 40 percent for 
a recurrent low back strain with thoracolumbar degenerative 
disc disease on or after September 18, 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to 
September 1989 and from June 1991 to September 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, that assigned a 10 percent disability rating 
for the veteran's recurrent low back strain.  The veteran 
appealed the assigned rating.  Thereafter, by a decision 
dated in June 2007, the 10 percent rating was increased to 20 
percent, effective from June 20, 2005(date of claim).  

The Board remanded the case for further development in May 
2008.  In October 2008, the 20 percent rating assigned for 
recurrent low back strain with thoracolumbar degenerative 
disc disease was increased to 40 percent, effective from 
September 18, 2008.  The matter has been returned to the 
Board for final appellate consideration.

A hearing was held on February 12, 2008, in Reno, Nevada, 
before the undersigned, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e) 
(2) and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.

The Board notes that additional evidence has been received, 
which was not previously considered by the RO.  Specifically, 
the Board has received a radiology report dated in August 
2008 that documents the results of a MRI.  Although the 
veteran did not submit a waiver of the RO's initial 
consideration of the evidence, the Board notes that the 
September 2008 VA examination included discussion of the MRI 
findings.  As such, this additional evidence is duplicative 
of that already associated with the claims file, and that 
which was considered by the agency of original jurisdiction.  
The Board will therefore proceed with a decision on the issue 
on appeal.


FINDINGS OF FACT

1.  Prior to September 18, 2008, the veteran's recurrent low 
back strain with thoracolumbar degenerative disc disease was 
not productive of forward flexion of the thoracolumbar spine 
30 degrees or less; favorable ankylosis of the entire 
thoracolumbar spine; or, incapacitating episodes 
intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.

2.  On or after September 18, 2009, the veteran's recurrent 
low back strain with thoracolumbar degenerative disc disease 
has not been productive of unfavorable ankylosis of the 
entire thoracolumbar spine or incapacitating episodes of 
intervertebral disc syndrome with a total duration of at 
least six weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a recurrent low back strain with thoracolumbar 
degenerative disc disease prior to September 18, 2008, have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5237-5243 (2008).

2. The criteria for an evaluation in excess of 40 percent for 
a recurrent low back strain with thoracolumbar degenerative 
disc disease on or after September 18, 2008, have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5237-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the Board acknowledges that the RO did not 
provide the veteran with adequate notice prior to the initial 
rating decision in February 2006.  Nevertheless, the RO did 
send the veteran letters in July 2005 and June 2008, which 
did collectively meet the notification requirements.  The 
Board finds that any defect with respect to the timing of the 
notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran's claim for an increased 
evaluation was readjudicated in a supplemental statement of 
the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, and he has taken 
full advantage of these opportunities, submitting evidence 
and argument in support of his claims and testifying at a 
hearing before the Board.  Viewed in such context, the 
furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for an increased 
evaluation. Specifically, the July 2005 letter stated, "To 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  In 
addition, the July 2005 and June 2008 letters informed him 
that he may submit evidence showing that his service-
connected back disorder had increased in severity.  Those 
letters specifically indicated that such evidence could be a 
statement from a physician and statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner his disability had 
worsened.  It was also noted that he could submit his own 
statement describing the symptoms, their frequency and 
severity, and other involvement, extension, and other 
disablement caused by the disorder.  The July 2005 and June 
2008 letters further advised the veteran to notify VA if 
there was any other information or evidence that he believed 
would support his claim and instructed him to provide any 
evidence that he may have pertaining to his claim.  In 
addition, the June 2008 letter specifically stated that VA 
would consider the nature and symptoms of his disorder, the 
severity and duration of the symptoms, and the impact of 
disorder and symptoms on his employment and daily life.  As 
such, the notice letters in this case did indicate that the 
veteran must provide or ask VA to obtain medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.

Additionally, as will be discussed below, the veteran's 
service-connected back disability is currently assigned a 20 
percent disability evaluation prior to September 18, 2008, 
and a 40 percent disability evaluation effective from 
September 18, 2008, pursuant to 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5237-5243.  The Board notes that the August 
2006 statement of the case (SOC) and the June 2008 letter 
contained the pertinent rating criteria.  As such, the Board 
finds that the veteran was provided adequate notice of the 
applicable rating criteria.

The notice letters also informed the veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the June 2008 letter indicated that 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The June 2008 letter 
further indicated that evidence of the nature and symptoms of 
the disability, the severity and duration of the symptoms, 
and the impact of the condition and symptoms on employment 
would be considered in determining the disability rating.

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
July 2005 and June 2008 letters indicated that the evidence 
could be a statement from a physician containing the physical 
and clinical findings, the results of any laboratory tests or 
x-rays, and the dates of examinations and test.  The letters 
also noted that he could submit statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner his disability had 
worsened and that he could submit his own statement 
describing the symptoms, their frequency and severity, and 
other involvement, extension, and other disablement caused by 
the disorder.  The June 2008 letter further listed examples 
of evidence, which included information about on-going 
treatment, Social Security Administration determinations, 
statements from employers, and lay statements from people who 
have witnessed how the disability symptoms affect him.

Based on the foregoing, the Board finds that the notice 
letters informed the veteran of the information and evidence 
necessary to substantiate his claim for an increased 
evaluation and satisfied the additional notice requirements 
of Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

Moreover, the RO notified the veteran in the notice letters 
about the information and evidence that VA will seek to 
provide. In particular, the July 2005 and June 2008 letters 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records.  
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2005 and June 2008 letters notified the veteran that he 
must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The June 2008 letter also requested that he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the July 
2005 and June 2008 letters informed the veteran that it was 
his responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal which involves a claim for an increased 
disability rating, and not a claim for service connection, 
the veteran was provided with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  In this regard, the Board notes that the June 2008 
letter informed him that a disability rating was assigned 
when a disability was determined to be service-connected and 
that such a rating could be changed if there were changes in 
his condition.  The letter also explained how disability 
ratings and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claim.  The 
veteran was also afforded VA examinations in January 2006, 
May 2007, and September 2008 in connection with his claim for 
an increased evaluation.  VA has further assisted the veteran 
and his representative throughout the course of this appeal 
by providing them an SOC and SSOCs, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending. Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The veteran's recurrent low back strain with thoracolumbar 
degenerative disc disease is currently assigned a 20 percent 
disability evaluation prior to September 18, 2008, and a 40 
percent disability evaluation effective from September 18, 
2008, for his lumbosacral strain pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5237-5243.

Diagnostic Code 5237 indicates that lumbosacral or cervical 
strain should be evaluated under the General Rating Formula 
for Disease and Injuries to the Spine.  Diagnostic Code 5243 
also provides that intervertebral disc syndrome 
(preoperatively or postoperatively) can be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. See 38 C.F.R. § 4.71a.  Note 
6 further states that the thoracolumbar and cervical spine 
segments should be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  The thoracolumbar segment of the 
spine includes the thoracic and lumbosacral spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent disability evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or, there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is contemplated when there is forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability evaluation is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2008).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is 0 to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The normal combined range of motion range of 
motion of the thoracolumbar spine is 230 degrees.  The normal 
ranges of motions for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion. See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2008). See also 38 C.F.R. § 4.71a, Plate 
V (2008)


Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2008).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months. 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1).  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment. Id. Note (3).




I. Prior to September 18, 2008

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
recurrent low back strain with thoracolumbar degenerative 
disc disease prior to September 18, 2008. The Board does 
observe the VA medical records dated in June 2005 documenting 
him as having thoracolumbar flexion to 30 degrees.  However, 
the preponderance of the medical evidence of record does not 
show that the veteran had forward flexion of the 
thoracolumbar spine 30 degrees or less.  In this regard, VA 
medical records dated in December 2005 as well as the January 
2006 VA examination report documented him as having forward 
flexion to 85 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees, and lateral rotation to 30 degrees.  
The May 2007 VA examination revealed 80 degrees of flexion, 
10 degrees of extension, 30 degrees of lateral flexion, and 
20 degrees of lateral rotation.  In short, the vast majority 
of the objective medical evidence during this period showed a 
limitation of motion of the lumbar spine greater than 30 
degrees.

Moreover, there is no medical evidence diagnosing the veteran 
with or, favorable ankylosis of the entire thoracolumbar 
spine.  The Board notes that ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is 
"stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint", citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  Based on the foregoing range of motion findings, it 
is apparent that the veteran's spine was not fixated or 
immobile.

In addition, the medical evidence of record does not show the 
veteran to have had incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  The veteran did tell the May 2007 
VA examiner that he had a flare-up approximately once per 
week that lasted two to three hours during which he would be 
at bed rest.  However, there is no indication that such 
bedrest was actually prescribed.  As previously noted, an 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  In this case, there is no evidence showing that 
the veteran had been prescribed bedrest as required by the 
regulation. 

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffered from a separate neurological disability 
distinct from his service-connected back disability.  The 
medical evidence of record does not identify any separate 
neurological findings or disability.  Although the veteran 
had complained of radiating pain at the January 2006 VA 
examination, the examiner noted that the veteran's sensory 
was intact and that his deep tendon reflexes were 2+ for the 
Achilles and patella.  In addition, the veteran told the May 
2007 VA examiner that he noticed recurrent numbness in his 
lower extremities, but he denied having any bowel or bladder 
dysfunction or erectile dysfunction.  A physical examination 
found his sensation to be intact and his deep tendon reflexes 
of the Achilles and patella to be equal bilaterally at 2+.  
There were no physical signs of radiculopathy or radiculitis 
on examination.  Therefore, the Board concludes that the 
veteran did not suffer from additional neurological 
deficiency so as to warrant a separate disability rating 
under the diagnostic codes pertinent to rating neurological 
disorders. See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's service-connected back 
disability was not warranted on the basis of functional loss 
due to pain or weakness in this case, as the veteran's 
symptoms were supported by pathology consistent with the 
assigned 20 percent rating, and no higher.  In this regard, 
the Board observes that the veteran had complained of pain on 
numerous occasions, and the May 2007 VA examiner did indicate 
that repetitive movement of the thoracolumbar spine caused an 
additional loss of range of motion of 20 degrees in forward 
flexion and 5 degrees in extension.  Such would amount to a 
limitation of forward flexion to 60 degrees.  In other words, 
the effect of the pain in the veteran's lumbar spine was 
contemplated in the assigned 20 percent disability evaluation 
under Diagnostic Codes 5237-5243.  Indeed, the RO 
specifically considered the veteran's painful motion in its 
grant of a 20 percent disability evaluation in the June 2007 
SSOC.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
recurrent low back strain with thoracolumbar degenerative 
disc disease prior to September 18, 2008.

II. On or After September 18, 2008

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that an 
increased evaluation is not warranted for the veteran's 
recurrent low back strain with thoracolumbar degenerative 
disc disease on or after September 18, 2008.  The medical 
evidence of record does not show that the veteran has 
unfavorable ankylosis of the entire thoracolumbar spine.  In 
this regard, there is no medical evidence diagnosing the 
veteran with ankylosis of the spine, and there are none of 
the previously mentioned symptoms indicative of unfavorable 
ankylosis.  In fact, the September 2008 VA examiner 
specifically indicated that the veteran did not have 
thoracolumbar spine ankylosis.  

In addition, the medical evidence of record does not show the 
veteran to have incapacitating episodes with a total duration 
of at least six weeks during the past 12 months.  The Board 
recognizes the fact that the September 2008 examination 
includes the finding that the veteran had had five weeks 
medical absences over the past year due to his low back 
disability.  In this regard, the Board notes that there is no 
medical evidence showing that the veteran has been prescribed 
bed rest on or after September 18, 2008.  The September 2008 
VA neurology examination report noted that there was no 
evidence of any incapacitating episodes.  Moreover, even if 
such were shown, five weeks does not meet threshold 
requirement for assigning a higher (60 percent) rating for 
incapacitating episodes due to intervertebral disc syndrome.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his service-connected back disability.  The 
medical evidence of record does not identify any separate 
neurological findings or disability.  Despite the veteran's 
reports of numbness and tingling in his lower extremities, 
the September 2008 VA examiner indicated that his knee and 
ankle reflexes were 1+ and that he had normal plantar 
flexion.  The neurology consultation in September 2008 did 
not reveal any neurological evidence of neuropathy, myopathy, 
radiculopathy, or neurological difficulty resulting from his 
service-connected back disability.  It was also noted that 
there were no objective neurological abnormalities and that 
there were no specific nerves affected.  Therefore, the Board 
concludes that the veteran does not suffer from additional 
neurological deficiency so as to warrant a separate 
disability rating under the diagnostic codes pertinent to 
rating neurological disorders. See Bierman, 6 Vet. App. at 
129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's service-connected back 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 40 percent rating, and no higher.  In this regard, 
the Board observes that the veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
veteran's lumbar spine is contemplated in the currently 
assigned 40 percent disability evaluation under Diagnostic 
Codes 5237-5243.  The October 2008 SSOC specifically 
indicated that the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and the holdings in DeLuca were considered in the 
assignment of the 40 percent disability evaluation.  The 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  Indeed, even 
considering any complaints of weakness, fatigability, or loss 
of function due to pain, a higher disability evaluation may 
not be assigned.  See Johnston v. Brown, 10 Vet. App. 80 
(1997) (if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
recurrent low back strain with thoracolumbar degenerative 
disc disease on or after September 18, 2008.

III.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1). In this case, however, there has been 
no showing that the veteran's service-connected back 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  The Board does 
acknowledge that the veteran told the September 2008 VA 
examiner that he missed five weeks of work due to his low 
back pain.  However, the examiner also noted that the veteran 
was employed full-time and had been with the same employer 
for 10 to 20 years.  In the absence of such factors, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected left knee 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 
Vet. App. 111 (2008).







	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation in excess of 20 percent for a recurrent low 
back strain with thoracolumbar degenerative disc disease 
prior to September 18, 2008, is denied.

An evaluation in excess of 40 percent for a recurrent low 
back strain with thoracolumbar degenerative disc disease on 
or after September 18, 2008, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


